Citation Nr: 1610998	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-40 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1963 to June 1967.  This included service within the Republic of Vietnam from June 1966 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In April 2014, the Board granted service connection for hearing loss and tinnitus and remanded the issues of entitlement to service connection for bilateral knee and low back disorders.  In September 2014, the Board again remanded these issues.  That development was completed, and the case has since been returned to the Board for appellate review.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA includes additional VA records through July 2014; the Agency of Original Jurisdiction (AOJ) reviewed these records in an August 2014 supplemental statement of the case (SSOC).  Virtual VA also includes VA records dated from July 2014 through September 2015.  The AOJ will have the opportunity to consider the evidence submitted since the August 2014 SSOC while on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding both claims on appeal, addendum opinions are necessary.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate etiological opinion must provide adequate reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, although the 2014 VA examiner provided a thorough explanation for why she found that the Veteran would have sought medical treatment if he had back and knee symptoms after service.  The examiner did not, however, address the buddy statements submitted by the Veteran purporting to corroborate his assertions of such symptoms directly after service discharge and for years thereafter.  Accordingly, remand is required for an addendum opinion.

Remand is also necessary to obtain outstanding treatment records.  In a November 2015 statement, the Veteran reported total knee replacement of his left knee in December 2014 at a private hospital on a fee basis and his right knee in October 2015 at the Denver VAMC.  There are no private treatment records for the Veteran's knees of record, and the Denver VAMC records only reflect treatment through September 2015.  Therefore, remand is required to obtain these treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any December 2014 surgical records from Avista Hospital in Louisville, Colorado.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records dated since September 2015, especially the Denver VAMC October 2015 surgical records related to right knee replacement.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's low back and bilateral knee disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's low back disorder is related to active service.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's bilateral knee disorder is related to active service.

In providing a thorough supporting explanation, the examiner must address the following:  1) the Veteran's contentions regarding his in-service work on jet engines, to include pushing engines up to 1,800 pounds on an engine stand, constantly jumping down four to five feet from the aircraft, and replacing or removing engine parts; 2) the Veteran's contentions regarding low back and bilateral knee pain since service discharge; 3) the buddy statements indicating back and knee pain since service discharge; 4) the Veteran's service treatment records; and 5) all other relevant evidence of record.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




